Title: To Alexander Hamilton from William Short, 25 January 1791
From: Short, William
To: Hamilton, Alexander



Amsterdam Jan. 25. 1791.
Sir

I have the honor of addressing you this letter by the way of the English Packet because contrary winds still prevent any vessel leaving the Texel. All the letters I have written to you by American vessels since my arrival here are still there. Their several dates are Dec. 2. 18. 30. Jan. 15. These letters were exceedingly prolix as I thought it necessary to enter into very particular details in order to give you as good an idea as I could of the different subjects about which you wished to be informed. Duplicates of the first & second were forwarded by separate vessels. I informed you also of the several attempts that had been made ⟨to purchase the American Debt⟩ due to France by a company of speculators & the present situation of that business. It was in those letters alone that I gave you information ⟨also re⟩specting ⟨the⟩ business about which you must be most impatient to hear. ⟨The long continuance of the contrary winds & the⟩ uncertainty when it may cease in⟨duces me⟩ to mention at present

 in1093
 general— 450 —
 terms264.
 1405.
 the224.
 terms264.
 1405.
 on319.
 which1065.
 the224.
 loan239.
 1210.
 is1340.
 to426.
 be1336.
 made839.
 are1590.
 the224.
 same531.
 with1388.
 the224.
 last708.
 except227.
 that527.
 the224.
 commission564. 566.
 is1340.
 to426.
 be1336.
 half1568.
 per948.
 cent540.
 lower422.
 1648.
 it1416.
 will1233.
 be1336.
 opened1236.
 607.
 the224.
 middle64.
 or1683.
 latter508.
 1330.
 part1208.
 of1460.
 February.137.

I recieved accidentally by the way of England the President’s speech at the opening of Congress. It was expected here with much impatience & has given much satisfaction. Extracts are already inserted in several of the Dutch gazettes as I find. In general intelligence from the U.S. is sought after with much avidity.
I have recieved lately from M. de la fayette a letter which you sent merely to introduce to me Mr. Walker of N. York & who left it with him. I am sorry not to have seen this gentleman that I might ⟨have had an⟩ opportunity sir of paying proper attention to your recommendation. The ⟨Mis.⟩ de la fayette had previously informed me that he had left with him also a large packet with the seal of the Treasury-office. He understood that the contents did not render it necessary to send it to me to this place & has therefore kept it at Paris. I conjecture that they are the papers promised in your letter of Sep. 1.
I inclose you a general state of the exportations from Petersburg for the last year & a particular one of those made to the United States in their own shipping. Pood is a weight equal to about 36. pounds English. Arsk is a measure with which I am unacquainted. We may hope from the effect of ⟨our wise regula⟩tions in America to have less need in future of foreign aid for many of ⟨these artic⟩les. Our shipping will then find other ⟨empl⟩oyment notwithstanding the rapid increase which may be counted on with certainty.
You will see in the general state that G. Britain employs ⟨more ships in this business⟩ than all the other nations together; & yet their minister seems ⟨decided⟩ to take measures in the spring which would at least arrest this business ⟨for some time.⟩ He ⟨must⟩ probably think such measures indispensable or he would not ven⟨ture⟩ to para⟨lyse⟩ so important a member of the national commerce. Many say however that this is one of the instances in which cabinets sacrifice commerce to politicks.
Before I left Paris I was promised by the farm[ers] general a particular state of our commerce with France for the first six months of the year, & at the ⟨end⟩ of the year another for that term. I gave directions to send a copy of it to ⟨you; but as⟩ I do not find that that which was for myself has been recieved, I fear yours has not been sent either. I will ende⟨avour⟩ to procure a state for the whole year immediately & send ⟨it to yo⟩u.

For the present situation of European politics I beg leave to refer ⟨you to my letter of yesterday to the Secre⟩tary of State in which this will be inclosed.
I have ⟨the honor⟩ to be with sentiments of perfect attachment & respect   Sir   Your most obedient humble servant

W Short

